

	

		II

		109th CONGRESS

		2d Session

		S. 2635

		IN THE SENATE OF THE UNITED STATES

		

			April 24, 2006

			Mr. Wyden (for himself,

			 Ms. Snowe, Ms.

			 Cantwell, and Ms. Collins)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to extend the

		  transportation fringe benefit to bicycle commuters.

	

	

		1.Short titleThis Act may be cited as the

			 Bicycle Commuters Benefits Act of

			 2006.

		2.Extension of

			 transportation fringe benefit to bicycle commuters

			(a)In

			 generalParagraph (1) of section 132(f) of the Internal Revenue

			 Code of 1986 (relating to general rule for qualified transportation fringe) is

			 amended by adding at the end the following:

				

					(D)Bicycle commuting

				allowance.

					.

			(b)Bicycle

			 commuting allowance definedParagraph (5) of section 132(f) of

			 such Code (relating to definitions) is amended by adding at the end the

			 following:

				

					(F)Bicycle

				commuting allowanceThe term bicycle commuting

				allowance means an amount provided to an employee for transportation on

				a bicycle if such transportation is in connection with travel between the

				employee’s residence and place of

				employment.

					.

			(c)Limitation on

			 exclusionParagraph (2) of section 132(f) of such Code is amended

			 by striking subparagraphs (A) and (B) and inserting

			 subparagraphs (A), (B), and (D).

			(d)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			

